Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 1 of 43 Page ID #:275



1    BRADLEY/GROMBACHER, LLP
     Marcus J. Bradley, Esq. (SBN 174156)
2    Kiley L. Grombacher, Esq. (SBN 245960)
     31365 Oak Crest Drive, Suite 240
3    Westlake Village, California 91361
     Telephone: (805) 270-7100
4    Facsimile: (805) 270-7589
5    E-Mail: mbradley@bradleygrombacher.com
             kgrombacher@bradleygrombacher.com
6
     Attorneys for Plaintiff, JOSE GONZALEZ
7    (Additional Counsel listed on next page)
8                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
9
10   JOSE GONZALEZ, an individual, on        Case No. EDCV 5:2018-1574-GW(SPx)
     his own behalf and on behalf of all     SECOND AMENDED CLASS AND
11   others similarly situated,              COLLECTIVE ACTION COMPLAINT
                  Plaintiff,                 FOR:
12
13   v.                                      1. Failure to Pay All Wages;
                                             2. Failure to Pay Overtime
14   CARDINAL HEALTH 200, LLC, a                 Compensation (Welfare Commission
     Delaware limited liability company; and     Orders and California Labor Code §§
15   DOES 1 through 20, inclusive,               510, 1194);
16                                           3. Failure to Pay Paid Time Off in
                   Defendants.                   Violation of California Labor Code §
17                                               227.3;
18                                           4. Failure to Pay Wages at the Time of
                                                 Termination (California Labor Code
19                                               §§ 201-203);
                                             5. Failure to Provide Proper Wage
20                                               Statement (California Labor Code §
                                                 226(a));
21
                                             6. Unfair Business Practices (Business
22                                               and Professions Code § 17200);
                                             7. Failure to Pay All Wages and
23                                               Overtime Compensation in Violation
24                                               of the Fair Labor Standards Act
                                                 (“FLSA”);
25                                           8. Violation of California Labor Code §§
                                                 2698, et. seq.;
26
                                             9. Failure to Provide Meal Periods; and,
27                                           10. Failure to Provide Rest Breaks
28
                                             DEMAND FOR JURY TRIAL
                                           -1-
                 CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 2 of 43 Page ID #:276



1    LAW OFFICES OF SAHAG MAJARIAN II
2    Sahag Majarian II, Esq. (SBN 146621)
     18250 Ventura Boulevard
3    Tarzana, California 91356
     Telephone: (818) 609-0807
4    Facsimile: (818) 609-0892
     Email: sahagii@aol.com
5
     Attorneys for Plaintiff, JOSE GONZALEZ
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -2-
                CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 3 of 43 Page ID #:277



1          Plaintiff JOSE GONZALEZ (hereinafter referred to as “Plaintiff”), hereby
2    submits his Class and Collective Action Second Amended Complaint
3    (“Complaint”) against Defendants CARDINAL HEALTH 200, LLC, a Delaware
4    limited liability company and Does 1-20 (hereinafter collectively referred to as
5    “Defendants”) on behalf of himself and the class of all other similarly situated
6    current and former employees and common law employees of Defendants as
7    follows:
8                                    INTRODUCTION
9          1.     This class action is within the Court’s jurisdiction under California
10   Labor Code §§ 200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, 2698-
11   2699 California Business and Professions Code § 17200, et seq., (Unfair Practices
12   Act), and Fair Labor Standards Act.
13         2.     This complaint challenges systemic illegal employment practices
14   resulting in violations of the California Labor Code, California Business and
15   Professions Code, and Fair Labor Standards Act against employees of Defendants.
16         3.     Plaintiff seeks relief on behalf of himself and the members of the
17   plaintiff class as a result of employment policies, practices and procedures more
18   specifically described below, which violate the California Labor Code, and the
19   orders and standards promulgated by the California Department of Industrial
20   Relations, Industrial Welfare Commission, and Division of Labor Standards, and
21   which have resulted in the failure of Defendants to pay Plaintiff and members of
22   the plaintiff class all wages due to them.
23         4.     Plaintiff is informed and believes and based thereon alleges
24   Defendants have engaged in, among other things a system of willful violations of
25   the California Labor Code, California Business and Professions Code, and
26   applicable IWC wage orders by creating and maintaining policies, practices and
27   customs that knowingly deny employees the above stated rights and benefits.
28   ///
                                              -3-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 4 of 43 Page ID #:278



1           5.    The policies, practices and customs of Defendants described above
2    and below have resulted in unjust enrichment of Defendants and an unfair business
3    advantage over businesses that routinely adhere to the structures of the California
4    Labor Code, California Business and Professions Code, and Fair Labor Standards
5    Act.
6                             JURISDICTION AND VENUE
7           6.    The Court has jurisdiction over the violations of the California Labor
8    Code §§ 200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, 2698-2699 and
9    California Business and Professions Code § 17200, et seq., (Unfair Practices Act).
10          7.    Venue is proper because the Defendants do business in California and
11   in San Bernardino County and the actions that gave rise to this action occurred in
12   San Bernardino County.
13                                       PARTIES
14   PLAINTIFF
15          8.    Plaintiff JOSE GONZALEZ is a resident of Riverside, California.
16          9.    Plaintiff was employed full-time by Defendants as a non-exempt
17   hourly employee from approximately 1989 to June 2, 2017. From approximately
18   2014 to June 2, 2017, Plaintiff’s job title was “Receiving” and he made
19   approximately $20.15 an hour. Prior to 2014, Plaintiff worked as a non-exempt
20   employee for Defendants as a “Picker.”
21          10.   Plaintiff worked for Defendants at 4551 E. Philadelphia Street,
22   Ontario, San Bernardino California location.
23          11.   Plaintiff was a victim of the policies, practices and customs of
24   Defendants complained of in this action in ways that have deprived him of the
25   rights guaranteed to him by California Labor Code §§200, 201-203, 226(a), 227.3,
26   500, 510, 1194, 1197, 1198 and California Business and Professions Code §17200,
27   et seq., (Unfair Practices Act).
28   ///
                                              -4-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 5 of 43 Page ID #:279



1    DEFENDANTS
2          12.    Plaintiff is informed and believes and based thereon alleges Defendant
3    CARDINAL HEALTH 200, LLC, a Delaware limited liability company was and
4    still is a Delaware corporation doing business in the State of California.
5          13.    According     to    https://www.cardinalhealth.com/en/about-us.html
6    (Searched on 05.29.18) CARDINAL HEALTH 200, LLC is based in Dublin, Ohio,
7    but has approximately 50,000 employees in nearly 60 countries.
8          14.    Based upon information and belief, CARDINAL HEALTH 200, LLC
9    engages in the marketing of pharmaceutical preparations, hospital gowns, surgical
10   appliances and supplies, and medical instruments. It also distributes medical
11   laboratory equipment. In addition, it provides a range of integrated services, such
12   as clinical and productivity consulting, procedure-based supply packaging, just-in-
13   time delivery, and other services.
14         15.    Plaintiff is informed and believes and based thereon alleges that at all
15   times herein mentioned Defendant and DOES 1 through 20, are and were
16   corporations, business entities, individuals, and partnerships, licensed to do
17   business and actually doing business in the State of California.
18         16.    As such and based upon information and belief, since Defendants’ do
19   business in California, Defendants are subject to California Labor Code §§ 200,
20   201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198, and California Business and
21   Professions Code §17200, et seq., (Unfair Practices Act).
22         17.    Plaintiff does not know the true names or capacities, whether
23   individual, partner or corporate, of the Defendants sued herein as DOES 1 through
24   20, inclusive, and for that reason, said Defendants are sued under such fictitious
25   names, and Plaintiff prays for leave to amend this complaint when the true names
26   and capacities are known. Plaintiff is informed and believes and based thereon
27   alleges that each of said fictitious Defendants were responsible in some way for the
28   matters alleged herein and proximately caused Plaintiff and members of the general
                                              -5-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 6 of 43 Page ID #:280



1    public and class to be subject to the illegal employment practices, wrongs and
2    injuries complained of herein.
3          18.     At all times herein mentioned, each of said Defendants participated in
4    the doing of the acts hereinafter alleged to have been done by the named
5    Defendants; and furthermore, the Defendants, and each of them, were the agents,
6    servants and employees of each of the other Defendants, as well as the agents of all
7    Defendants, and at all times herein mentioned, were acting within the course and
8    scope of said agency and employment.
9          19.     Plaintiff is informed and believes and based thereon alleges that at all
10   times material hereto, each of the Defendants named herein were the agent,
11   employee, alter ego and/or joint venturer of, or working in concert with each of the
12   other co-Defendants and were acting within the course and scope of such agency,
13   employment, joint venture, or concerted activity. To the extent said acts, conduct,
14   and omissions were perpetrated by certain Defendants, each of the remaining
15   Defendants confirmed and ratified said acts, conduct, and omissions of the acting
16   Defendants.
17         20.     At all times herein mentioned, Defendants, and each of them, were
18   members of, and engaged in, a joint venture, partnership and common enterprise,
19   and acting within the course and scope of, and in pursuance of, said joint venture,
20   partnership and common enterprise.
21         21.     At all times herein mentioned, the acts and omissions of various
22   Defendants, and each of them, concurred and contributed to the various acts and
23   omissions of each and all of the other Defendants in proximately causing the
24   injuries and damages as herein alleged. At all times herein mentioned, Defendants,
25   and each of them, ratified each and every act or omission complained of herein. At
26   all times herein mentioned, the Defendants, and each of them, aided and abetted
27   the acts and omissions of each and all of the other Defendants in proximately
28   causing the damages as herein alleged.
                                               -6-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 7 of 43 Page ID #:281



1                                FACTUAL ALLEGATIONS
2          22.       Plaintiff incorporates all preceding paragraphs as though fully set
3    forth herein.
4          23.       This class action is brought on behalf of all California-based non-
5    exempt employees who were not paid all hourly wages, including overtime wages
6    during the course of employment or paid time off wages at termination of
7    employment as required by the California Labor Code. In addition, they were not
8    provided final wages in a timely manner and the wage statements contained on the
9    face violations.
10         24.       Plaintiff and the members of the plaintiff class seek unpaid wages,
11   penalties and other compensation from Defendants for the relevant time period
12   because Defendants improperly:
13               a. Rounded employee time as a result of which Plaintiff and said
14                   members of the plaintiff class were not paid all wages due to them,
15                   including overtime wages;
16               b. Failed to pay Plaintiff and the other members of the plaintiff class
17                   overtime pay for all overtime hours worked;
18               c. Failed to pay Plaintiff and the other members of the plaintiff class all
19                   wages owed at termination;
20               d. Failed to pay Plaintiff and the other members of the plaintiff class all
21                   paid time off (“PTO”) owed upon termination;
22               e. Failed to maintain accurate wage statements for Plaintiff and the other
23                   members of the plaintiff class pursuant to California Labor Code
24                   §226(a);
25               f. Failed to provide adequate meal breaks; and
26               g. Failed to provide adequate rest breaks.
27   ///
28   ///
                                                 -7-
                     CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 8 of 43 Page ID #:282



1          25.     Plaintiff alleges that the following violations occurred on a routine
2    basis to him and the members of the plaintiff class during his employment with
3    Defendants:
4               Defendants had a uniform policy of rounding their hourly
5                employees’ time resulting in Plaintiff and the members of the
6                plaintiff class not being compensated for all the time that they
7                worked, including overtime compensation.
8               Plaintiff’s last day of work was June 1, 2017 and he was
9                terminated on June 2, 2017. Defendants did not issue his final pay
10               until June 3, 2017. At that time, Plaintiff had an available balance
11               of 197 of PTO available, but only 37 hours was pay out on the
12               June 3, 2017 pay stub.
13   Defendants’ Failure to Pay for All Hours Worked
14         26.     Defendants’ intentional payroll policies and procedures did not
15   compensate its hourly non-exempt employees for all the minutes that they worked,
16   including but not limited to the time that the employees were subject to the control
17   and direction of Defendants; and/or the time that the employees were suffered or
18   permitted to work. Defendants’ timekeeping system systematically shaved time
19   off his actual time worked, by rounding her time stamps. The system had a bias
20   toward the employer, typically shaving minutes per day off of Plaintiff’s “hours
21   worked.” Therefore, Plaintiff alleges that Defendants’ intentional payroll policies
22   and procedures illegally rounded or “shaved” minutes from its hourly non-exempt
23   employees' daily time worked at the beginning and end of their shift. Defendants'
24   intentional payroll policies and procedure illegally and/or improperly “rounded” its
25   hourly non-exempt employees' daily worked hours. Defendants’ illegal “shaving”
26   of time per day from each hourly employee's time worked and/or illegal “rounding”
27   resulted in Defendants’ failure to compensate each employee for all time actually
28   worked every day worked in violation of California Labor Code § 1194.
                                               -8-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 9 of 43 Page ID #:283



1    Defendants owe each of its hourly employees for the unpaid “shaved” time and/or
2    illegally “rounded” time.
3    Defendants’ Failure to Pay Overtime Compensation
4            27.   Plaintiff alleges that he and the members of the plaintiff class were not
5    paid for overtime on a routine basis.
6            28.   California Labor Code § 1194 provides that an employee receiving
7    less than the legal overtime compensation is entitled to recover in a civil action the
8    unpaid balance of the full amount of this minimum wage or overtime
9    compensation, including interest thereon, reasonable attorney’s fees, and costs of
10   suit.
11           29.   California Labor Code § 510(a) states: “Any work in excess of eight
12   hours in one workday and any work in excess of 40 hours in any one workweek
13   and the first eight hours worked on the seventh day of work in any one workweek
14   shall be compensated at the rate of no less than one and one-half times the regular
15   rate of pay for an employee.” California Labor Code § 510(a) further states: “Any
16   work in excess of 12 hours in one day shall be compensated at the rate of no less
17   than twice the regular rate of pay for an employee.” California Labor Code § 510(a)
18   further states: “[A]ny work in excess of eight hours on any seventh day of a
19   workweek shall be compensated at the rate of no less than twice the regular rate of
20   pay of an employee.”
21           30.   Throughout the Class Period, in the applicable wage order, Section (3)
22   provided for payment of overtime wages equal to one and one-half (1 1/2) times an
23   employee’s regular rate of pay for all hours worked over eight (8) hours per day
24   and/or forty (40) hours in a workweek, and/or for payment of overtime wages equal
25   to double the employee’s regular rate of pay for all hours worked in excess of
26   twelve (12) hours in any workday and/or for all hours worked in excess of eight (8)
27   hours on the seventh (7th) day of work in any one workweek.
28   ///
                                               -9-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 10 of 43 Page ID #:284



1          31.    Defendants classified Plaintiff and the members of the plaintiff class
2    were non-exempt employees, therefore they were entitled to overtime
3    compensation for all hours worked in excess of the hours and time specified in the
4    Wage Order, statutes and regulations identified herein.
5    Defendants’ Failure to Pay All Paid Time Off Due Upon Termination of
6    Employment
7          32.    Plaintiff’s last day of work was June 1, 2017 and he was terminated
8    on June 2, 2017. Defendants did not issue his final pay until June 3, 2017. At that
9    time, Plaintiff had an available balance of 197 of PTO available, but only 37 hours
10   was pay out on the June 3, 2017 pay stub.
11   Defendants’ Failure to Pay All Wages Due at Termination of Employment
12         33.    At all times, relevant hereto, California Labor Code § 201 required an
13   employer that discharges an employee to pay compensation due and owing to said
14   employee immediately upon discharge. California Labor Code § 202 requires an
15   employer to pay an employee who quits any compensation due and owing to said
16   employee within seventy-two (72) hours of an employee’s resignation. California
17   Labor Code § 203 provides that if an employer willfully fails to pay compensation
18   promptly upon discharge or resignation, as required under Sections 201 and 202,
19   then the employer is liable for waiting time penalties in the form of continued
20   compensation for up to thirty (30) work days.
21         34.    Defendants willfully and knowingly failed to pay Plaintiff and the
22   members of the plaintiff class, upon termination of employment, all accrued
23   compensation.
24   Defendants’ Failure to Provide Accurate Wage Statements
25         35.    California Labor Code Section 226(a) provides that, (a) Every
26   employer shall, semimonthly or at the time of each payment of wages, furnish each
27   of his or her employees, either as a detachable part of the check, draft, or voucher
28   paying the employee s wages, or separately when wages are paid by personal check
                                             -10-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 11 of 43 Page ID #:285



1    or cash, an accurate itemized statement in writing showing (1) gross wages earned,
2    (2) total hours worked by the employee, except for any employee whose
3    compensation is solely based on a salary and who is exempt from payment of
4    overtime under subdivision (a) of Section 515 or any applicable order of the
5    Industrial Welfare Commission… (5) net wages earned,…and (9) all applicable
6    hourly rates in effect during the pay period and the corresponding number of hours
7    worked at each hourly rate by the employee and, beginning July 1, 2013, if the
8    employer is a temporary services employer as defined in Section 201.3, the rate of
9    pay and the total hours worked for each temporary services assignment...”
10           36.   As a result of the failure to pay all hours worked, failure to pay
11   overtime and all paid time off wages due, as described above, Plaintiff, members
12   of the plaintiff class and terminated sub class were, and are, routinely provided
13   wage statements which do not truly and accurately reflect the number of hours
14   worked by them, or the wages due to them.
15   Defendants Failure to Provide Timely Meal Periods and Provide Second Meal
16   Break
17           37.   Plaintiff and members of the plaintiff class allege they were routinely
18   given late or shortened lunch periods and denied second meal breaks, despite the
19   fact that Plaintiff and members of the plaintiff class did not sign meal waivers.
20           38.   At all times relevant to this Complaint, each Defendant failed, and
21   has continued to fail, to timely provide Plaintiff and the members of the plaintiff
22   class with meal periods. Plaintiff contends that when they and members of the
23   plaintiff class worked shifts over (5) hours or more in duration, meal breaks were
24   either cut short, interrupted, late, or entirely missed.
25           39.   Plaintiff is further informed and believes, and based thereon alleges,
26   that as a matter of policy and/or practice, Defendants routinely failed to provide
27   Plaintiff and the members of the plaintiff class, with meal periods during which
28   they were relieved of all duties by requiring them to remain on duty.
                                               -11-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 12 of 43 Page ID #:286



1          40.    Throughout the Class Period, Defendants regularly:
2          41.    Failed to provide Plaintiffs and the members of the plaintiff class
3    with a meal period of not less than thirty (30) minutes during which they are
4    relieved of all duties before working more than five (5) hours;
5          42.    Failed to pay Plaintiff and the members of the plaintiff class one
6    hour of pay at their regular rate of compensation for each workday that a meal
7    period was not provided; and
8          43.    Failed to accurately record all meal periods.
9    Defendants Failure to Provide Rest Periods
10         44.    Plaintiff and members of the plaintiff class allege they were routinely
11   denied or unable to take rest breaks as provided by Cal. Lab. Code § 226.7.
12         45.    At all times, relevant hereto, California Labor Code § 226.7 and
13   IWC Wage Order, number 4, section 12, requires employers to authorize, permit,
14   and provide a ten (10) minute paid rest for each four (4) hours of work, during
15   which employees are relieved of all duty.
16         46.    At all times, relevant hereto, California Labor Code § 226.7(b) and
17   IWC Wage Order, number 4, section 12 requires employers to pay one hour of
18   additional pay at the regular rate of compensation for each employee and each
19   workday that a proper rest period is not provided.
20         47.    Plaintiff is further informed and believe, and based thereon allege,
21   that Defendants failed to effectively communicate California rest period
22   requirements to Plaintiffs and the members of the plaintiff class. Plaintiff is
23   further informed and believes, and based thereon allege that throughout the Class
24   Period Defendants failed to provide rest periods.
25         48.    Throughout the Class Period, Plaintiff and the members of the
26   plaintiff class were routinely denied the rest breaks they were entitled to under
27   California law.
28   ///
                                              -12-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 13 of 43 Page ID #:287



1          49.    Specifically, throughout the Class Period, Defendants regularly:
2                    a. Failed to provide paid rest periods of ten (10) minutes during
3                       which Plaintiff and the members of the plaintiff class were
4                       relieved of all duties for each four (4) hours of work and able
5                       to take rest periods within the middle of the shift; and
6                    b. Failed to pay Plaintiff and the members of the plaintiff class
7                       one (1) hour of pay at their regular rate of compensation for
8                       each workday that a rest period was not permitted.
9    Facts Regarding Willfulness
10         50.    Plaintiff is informed and believes and based thereon alleges that
11   Defendants are and were advised by skilled lawyers, other professionals,
12   employees with human resources background and advisors with knowledge of the
13   requirements of California wage and hour laws.
14         51.    Plaintiff is informed and believes and based thereon alleges that at all
15   relevant times, Defendants had a consistent policy or practice of failing to
16   compensate the plaintiff class members, including Plaintiff for all hours worked,
17   including overtime and accrued PTO.
18   Plaintiff’s Exhaustion of Administrative Remedies
19         52.    Plaintiff is currently complying with the procedures for bringing suit
20   specified in California Labor Code § 2699.3. By letter dated May 31, 2018,
21   required notice to the Labor and Workforce Development Agency (“LWDA”) and
22   Defendants of the specific provisions of the California Labor Code alleged to have
23   been violated, including the facts and theories to support the alleged violations.
24         53.    More than 65 days has passed since the Notice was sent and no
25   response from the LWDA has been received.
26   ///
27   ///
28   ///
                                             -13-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 14 of 43 Page ID #:288



1                              CLASS ACTION ALLEGATIONS
2          54.       Plaintiff incorporates all preceding paragraphs as though fully set
3    forth herein.
4          55.       Plaintiff brings this action on behalf of himself and all others similarly
5    situated as a class action, pursuant to California Code of Civil Procedure §382. The
6    classes which Plaintiff seeks to represent are composed of, and defined as follows:
7          Plaintiff Class:
8          All employees who were or are employed by Defendants during the
9          Class Period (The Class Period is the period from May 31, 2014,
10         through and including the date judgment is rendered in this
11         matter) in California as “non-exempt employees.” As used in this
12         class definition, the term "non-exempt employee" refers to those
13         who Defendants have classified as non-exempt from the overtime
14         wage provisions of the California Labor Code.
15         Terminated Sub Class:
16         All members of the Plaintiff Class whose employment ended
17         during the Class Period (The Class Period is the period from May
18         31, 2014, through and including the date judgment is rendered in
19         this matter).
20         (collectively “Plaintiff Class” or “Class Members”)
21         56.       The class is so numerous that the individual joinder of all members is
22   impracticable. While the exact number and identification of class members are
23   unknown to Plaintiff at this time and can only be ascertained through appropriate
24   discovery directed to Defendants, Plaintiff is informed and believes that the class
25   includes potentially hundreds of members.
26         57.       Common questions of law and fact exist as to all members of the class,
27   which predominate over any questions affecting only individual members of the
28   class. These common legal and factual questions, which do not vary from class
                                                 -14-
                     CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 15 of 43 Page ID #:289



1    member to class member, and which may be determined without reference to the
2    individual circumstances of any class member, include, but are not limited to, the
3    following:
4             a. Whether Plaintiff and the members of the Plaintiff Class are subject to
5             and entitled to the benefits of California wage and hour statutes;
6             b. Whether Defendants maintained accurate records of the hours worked
7             by Plaintiff and the members of the Plaintiff Class;
8             c. Whether Defendants failed to compensate Plaintiff and the members
9             of the Plaintiff Class for all paid time off accrued at the time of
10            termination;
11            d. Whether Plaintiff and the members of the Plaintiff Class are entitled
12            to overtime compensation;
13            e. Whether Defendants failed to maintain accurate records of work
14            performed by Plaintiff and the members of the Plaintiff Class in violation
15            of California Labor Code section 1174;
16            f. Whether Defendants unlawfully and/or willfully deprived failed to
17            compensate Plaintiff and the members of the Plaintiff Class for all hours
18            worked;
19            g. Whether Defendants unlawfully and/or willfully failed to promptly
20            pay compensation owing to Plaintiff and the members of the Terminated
21            Sub Class upon termination of their employment, in violation of
22            California Labor Code §§ 201-203;
23            h. Whether Defendants unlawfully and/or willfully failed to provide
24            Plaintiff and the members of the Plaintiff Class with true and proper wage
25            statements upon payment of wages, in violation of California Labor Code
26            section 226(a);
27            i. Whether Plaintiff and the members of the Plaintiff Class sustained
28            damages, and if so, the proper measure of such damages, as well as
                                            -15-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 16 of 43 Page ID #:290



1                   interest, penalties, costs, attorneys’ fees, and equitable relief; and,
2                   j. Whether Defendants’ conduct as alleged herein violates the Unfair
3                   Business Practices Act of California, Bus. & Prof. Code § 17200, et seq.
4             58.      The claims of the named Plaintiff are typical of the claims of the
5    members of the Plaintiff Class. Plaintiff and the members of the Plaintiff Class
6    sustained losses, injuries and damages arising from Defendants’ common policies,
7    practices, procedures, protocols, routines, and rules which were applied to other
8    class members as well as Plaintiff. Plaintiff seeks recovery for the same type of
9    losses, injuries, and damages as were suffered by other members of the proposed
10   class.
11            59.      Plaintiff is an adequate representative of the proposed classes because
12   he is a member of the class, and his interests do not conflict with the interests of
13   the members he seeks to represent. Plaintiff has retained competent counsel,
14   experienced in the prosecution of complex class actions, and together Plaintiff and
15   his counsel intends to prosecute this action vigorously for the benefit of the classes.
16   The interests of the Class Members will fairly and adequately be protected by
17   Plaintiff and his attorneys.
18            60.      A class action is superior to other available methods for the fair and
19   efficient adjudication of this litigation since individual litigation of the claims of
20   all Class Members is impracticable. It would be unduly burdensome to the courts
21   if these matters were to proceed on an individual basis, because this would
22   potentially result in hundreds of individuals, repetitive lawsuits. Further, individual
23   litigation presents the potential for inconsistent or contradictory judgments, and the
24   prospect of a “race to the courthouse,” and an inequitable allocation of recovery
25   among those with equally meritorious claims. By contrast, the class action device
26   presents far fewer management difficulties, and provides the benefit of a single
27   adjudication, economics of scale, and comprehensive supervision by a single court.
28   ///
                                                    -16-
                       CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 17 of 43 Page ID #:291



1          61.    The various claims asserted in this action are additionally or
2    alternatively certifiable under the provisions of the California Code of Civil
3    Procedure § 382 because:
4                 a.      The prosecution of separate actions by hundreds of individual
5                         class members would create a risk or varying adjudications with
6                         respect to individual class members, thus establishing
7                         incompatible standards of conduct for Defendants, and
8                 b.      The prosecution of separate actions by individual class
9                         members would also create the risk of adjudications with
10                        respect to them that, as a practical matter, would be dispositive
11                        of the interest of the other class members who are not a party to
12                        such adjudications and would substantially impair or impede
13                        the ability of such non-party class members to protect their
14                        interests.
15                      COLLECTIVE ACTION ALLEGATIONS
16         62.     Plaintiff hereby incorporates each and every allegation contained
17   above and realleges said allegations as if fully set forth herein.
18         63.    Plaintiff brings this suit as a Collective Action under the Fair Labor
19   and Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”) on behalf of the “FLSA
20   Class” defined as:
21         FLSA Class:
22         All persons who were or are employed by Defendants as non-exempt
23         employees in the United States within the applicable limitations period,
24         which is three years preceding the filing of the original Complaint herein
25         plus such additional time as may be provided pursuant to equitable
26         tolling.
27         (hereinafter, “FLSA Class” or “FLSA Collective Class”)
28
                                              -17-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 18 of 43 Page ID #:292



1          64.    Plaintiff alleges that during the FLSA Class Period, they are and were:
2                 (A.) individuals who resided in the United States of America;
3                 (B.) were employed as “non-exempt” employees for Defendants in the
4                 United States within the three years preceding the filing of the complaint
5                 herein;
6                 (C.) worked more than 40 hours in any given week;
7                 (D.) did not receive all overtime compensation for all hours worked
8                 over 40 hours in any given week;
9                 (E.) did not receive reimbursement for expenses that were paid for the
10                primary benefit of the named Defendants;
11                (F.) worked regular hours for which they received no pay whatsoever;
12                (G.) are members of the FLSA Collective Class as defined in the
13                preceding paragraph in this Complaint; and,
14                (H.) have signed a consent to sue that shall have been filed in this court.
15         65.    All claims involving the FLSA Collective Class have been brought
16   and may properly be maintained as a collective action under 29 U.S.C. § 216,
17   because there is a well-defined community of interest in the litigation, and the
18   proposed FLSA Collective Class is easily ascertainable by examination of the
19   employment records that Defendants are required to maintain by law, including but
20   not limited to employee time clock reports and payroll records.
21                              FIRST CAUSE OF ACTION
22                 FAILURE TO PAY FOR ALL HOURS WORKED
23   (By Plaintiff and the Members of the Plaintiff Class Against All Defendants)
24         66.    Plaintiff incorporates herein by reference the allegations set forth
25   above.
26         67.    At all times relevant herein, which comprise the time period not less
27   than four (4) years preceding the filing of this action, Defendants were required to
28   compensate their hourly employees for all hours worked upon reporting for work
                                               -18-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 19 of 43 Page ID #:293



1    at the appointed time stated by the employer, pursuant to the Industrial Welfare
2    Commission Orders and California Labor Code §§200, 226, 500, 510, 1197, and
3    1198.
4            68.   For at least the four (4) years preceding the filing of this action,
5    Defendants failed to compensate employees for all hours worked. Defendants
6    implemented policies that actively prevented employees from being compensated
7    for all time worked by employing the use of a rounding program that rounded the
8    actual recorded start and stop time of hourly employees when calculating their
9    wages. In addition, Defendants failed to pay hourly employees for all time worked
10   when the timekeeping system malfunctioned, by recording the time that employees'
11   timecards were manually corrected, rather than the time they actually began work.
12           69.   Under the above-mentioned wage order and state regulations, § are
13   entitled to recover compensation for all hours worked, but not paid, for the four (4)
14   years preceding the filing of this action, in addition to reasonable attorney's fees
15   and costs of suit in accordance with California Labor Code § 218.5, and penalties
16   pursuant to California Labor Code §§203 and 206.
17           70.   Defendants have knowingly and willfully refused to perform their
18   obligations to compensate Plaintiff and the members of the Plaintiff Class for all
19   wages earned and all hours worked, in violation of state law. As a direct result,
20   Plaintiff and the members of the Plaintiff Class have suffered, and continue to
21   suffer, substantial losses related to the use and enjoyment of such wages, lost
22   interest on such wages, and expenses and attorney's fees in seeking to compel
23   Defendants to fully perform their obligation under state law, in accordance with
24   Plaintiff's and the Plaintiff Classes’ respective damage amounts according to proof
25   at time of trial.
26           71.    Defendants committed such actions alleged knowingly and willfully,
27   with the wrongful and deliberate intention of injuring Plaintiff and the Plaintiff
28   Class, from improper motives amounting to malice, and in conscious disregard of
                                             -19-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 20 of 43 Page ID #:294



1    Plaintiff's and the Plaintiff Class’ rights.
2             72.   Plaintiff and the members of the Plaintiff Class are thus entitled to
3    recover nominal, actual, compensatory, punitive, exemplary damages in amounts
4    according to proof at time of trial.
5             73.   As a proximate result of the above-mentioned violations. Plaintiff and
6    the members of the Plaintiff Class have been damaged in an amount according to
7    proof at time of trial.
8                                SECOND CAUSE OF ACTION
9                          FAILURE TO PAY OVERTIME WAGES
10          (By Plaintiff and Members of the Plaintiff Class Against All Defendants)
11            74.   Plaintiff incorporates all preceding paragraphs as though fully set forth
12   herein.
13            75.   California Labor Code § 510(a) states: “Any work in excess of eight
14   hours in one workday and any work in excess of 40 hours in any one workweek and
15   the first eight hours worked on the seventh day of work in any one workweek shall be
16   compensated at the rate of no less than one and one-half times the regular rate of pay
17   for an employee.” California Labor Code § 510(a) further states: “Any work in excess
18   of 12 hours in one day shall be compensated at the rate of no less than twice the regular
19   rate of pay for an employee.” California Labor Code § 510(a) further states: “[A]ny
20   work in excess of eight hours on any seventh day of a workweek shall be compensated
21   at the rate of no less than twice the regular rate of pay of an employee.”
22            76.   Defendants have failed and refused to pay to Plaintiff and each member
23   of the Plaintiff Class all overtime wages due to them in compliance with California
24   Labor Code including, but not limited to, failing to pay all overtime accrued. Based
25   upon information and belief, Plaintiff and the other members of the Plaintiff Class were
26   not routinely paid overtime when they worked in excess of eight (8) hours in a given
27   day.
28
                                                -20-
                    CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 21 of 43 Page ID #:295



1           77.    As a direct and proximate result of the acts and/or omissions of each
2    Defendants, Plaintiff and each member of the Plaintiff Class has been deprived of
3    overtime wages due in amounts to be determined at trial.
4           78.    The applicable overtime requirements fixed by the commission for
5    Plaintiff and the members of the Plaintiff Class, are found in the applicable wage order.
6           79.    Pursuant to California Labor Code §§ 1194 and 1194.2 as a result of
7    Defendants’ failure to pay Plaintiff and the members of the Plaintiff Class all overtime
8    wages due, Plaintiff and members of the Plaintiff Class are entitled to each recover the
9    unpaid overtime wages in an amount equal to the overtime wages unlawfully unpaid,
10   plus interest, fees and costs thereon.
11                              THIRD CAUSE OF ACTION
12    FORFEITURE OF VACATION PAY (CALIFORNIA LABOR CODE § 227.3)
13   (By Plaintiff and the members of the Plaintiff Class Against All Defendants)
14          80.    Plaintiff re-alleges and incorporates all preceding paragraphs as
15   though fully set forth herein.
16          81.    This cause of action is brought pursuant to California Labor Code §
17   227.3, which prohibits employers from forfeiting payment of the vested vacation
18   wages of their employees.
19          82.    Plaintiff’s employment by Defendants has been terminated. Plaintiff
20   had unused vested vacation wages (including, but not limited to, vacation pay, paid
21   time off pay, personal day pay, personal holiday pay, incidental time off, and/or
22   floating holiday pay) that were not paid out to him in a timely fashion at the end of
23   his employment in violation of California Labor Code § 227.3.
24          83.    As a matter of uniform corporate policy, procedure and practice
25   Defendants violated California Labor Code § 227.3 by failing to pay Plaintiff and
26   members of the Plaintiff Class all vested vacation wages, including the vested
27   vacation wages at the time of termination. The uniform policy of not paying
28   Plaintiff and members of the Plaintiff Class all vested vacation wages at the end of
                                               -21-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 22 of 43 Page ID #:296



1    their employment resulted in a forfeiture of vested vacation wages in violation of
2    California Labor Code § 227.3.
3          84.    The conduct of Defendants and their agents and employees as
4    described herein was willful and was taken in conscious disregard of the rights of
5    Plaintiff and the rights of the individual members of the Plaintiff Class. Such
6    conduct, taken by Defendants’ managerial employees, supports an award of up to
7    thirty (30) days of pay, pursuant to California Labor Code § 203, as penalties for
8    Plaintiff and each member of the Plaintiff Class who were not compensated for all
9    vested vacation time at the conclusion of their employment with Defendants.
10         85.    Such a pattern, practice and uniform administration of unlawful
11   corporate policy regarding employee compensation as described herein creates an
12   entitlement to recovery by
13   Plaintiff and each member of the Plaintiff Class for damages and wages owed and
14   for penalties, interest, costs and attorney’s fees.
15                            FOURTH CAUSE OF ACTION
16                      FAILURE TO PAY WAGES AT TIME OF
17                TERMINATION (California Labor Code §§ 201-203)
18    (By Plaintiff and Members of the Terminated Sub Class Against All Defendants)
19         86.    Plaintiff re-alleges and incorporates all preceding paragraphs as
20   though fully set forth herein.
21         87.    At all times, relevant herein, Defendants were required to pay their
22   employees all wages owed in a timely fashion during and at the end of their
23   employment, pursuant to California Labor Code §§ 201-203.
24         88.    As a pattern and practice, Defendants regularly failed to pay Plaintiff
25   and the members of the Terminated Sub Class their final wages pursuant to
26   California Labor Code §§ 201-203, and accordingly owe waiting time penalties
27   pursuant to California Labor Code § 203.
28   ///
                                               -22-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 23 of 43 Page ID #:297



1          89.    The conduct of Defendants and their agents and managerial
2    employees as described herein was willful, and in violation of the rights of Plaintiff
3    and the individual members of the Terminated Sub Class.
4          90.    Plaintiff is informed and believes, and based thereon alleges, that
5    Defendants’ willful failure to pay wages due and owing them upon separation from
6    employment results in a continued payment of wages up to thirty (30) days from
7    the time the wages were due. Therefore, Plaintiff and class members who have
8    separated from employment are entitled to compensation pursuant to California
9    Labor Code § 203.
10                             FIFTH CAUSE OF ACTION
11          FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
12                     (Violation of California Labor Code 226(a))
13     (By Plaintiff and Members of the Plaintiff Class Against All Defendants)
14         91.    Plaintiff incorporates all preceding paragraphs as though fully set for
15   herein.
16         92.    California Labor Code Section 226(a) provides that, (a) Every
17   employer shall, semimonthly or at the time of each payment of wages, furnish each
18   of his or her employees, either as a detachable part of the check, draft, or voucher
19   paying the employee s wages, or separately when wages are paid by personal check
20   or cash, an accurate itemized statement in writing showing (1) gross wages earned,
21   (2) total hours worked by the employee, except for any employee whose
22   compensation is solely based on a salary and who is exempt from payment of
23   overtime under subdivision (a) of Section 515 or any applicable order of the
24   Industrial Welfare Commission…(5) net wages earned…and (9) all applicable
25   hourly rates in effect during the pay period and the corresponding number of hours
26   worked at each hourly rate by the employee and, beginning July 1, 2013, if the
27   employer is a temporary services employer as defined in Section 201.3, the rate of
28   pay and the total hours worked for each temporary services assignment. The
                                              -23-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 24 of 43 Page ID #:298



1    deductions made from payment of wages shall be recorded in ink or other indelible
2    form, properly dated, showing the month, day, and year, and a copy of the statement
3    and the record of the deductions shall be kept on file by the employer for at least
4    three years at the place of employment or at a central location within the State of
5    California. For purposes of this subdivision, copy includes a duplicate of the
6    itemized statement provided to an employee or a computer-generated record that
7    accurately shows all of the information required by this subdivision.
8          93.    In addition, the wage statements were incorrect since the hours
9    worked were incorrect resulting in a violation of California Labor Code Section
10   226(a).
11         94.    California Code of Civil Procedure 226(a), Section (e) provides:
12         "An employee suffering injury as a result of a knowing and intentional
13         failure by an employer to comply with subdivision (a) shall be entitled
14         to recover the greater of all actual damages or fifty dollars ($50) for
15         the initial pay period in which a violation occurs and one hundred
16         dollars ($100) per employee for each violation in a subsequent pay
17         period, not exceeding an aggregate penalty of four thousand dollars
18         ($4000), and shall be entitled to an award of costs and reasonable
19         attorneys’ fees."
20         95.    Plaintiff and members of the Plaintiff Class were damaged by this
21   failure to provide accurate wage statements because, among other things, Plaintiff
22   and members of the Plaintiff Class were unable to determine the proper amount of
23   wages owed to them, and whether they had received full compensation therefore.
24         96.    Plaintiff and members of the Plaintiff Class request recovery of
25   California Labor Code §226(e) penalties according to proof, as well as interest,
26   attorneys’ fees and costs pursuant to California Labor Code §226(e), and all other
27   damages, attorneys’ fees, costs, expenses and interest permitted by statute.
28   ///
                                             -24-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 25 of 43 Page ID #:299



1                                 SIXTH CAUSE OF ACTION
2             UNFAIR COMPETITION: CALIFORNIA BUSINESS AND
3                           PROFESSIONS CODE § 17200, etc.
4      (By Plaintiff, the Members of the Plaintiff Class, Against All Defendants)
5          97.    Plaintiff re-alleges and incorporates all preceding paragraphs as
6    though fully set forth herein.
7          98.    Section 17200 of the California Business and Professions Code
8    prohibits any unlawful, unfair or fraudulent business act or practice.
9          99.    Plaintiff brings this cause of action in a representative capacity on
10   behalf of the general public and the persons affected by the unlawful and unfair
11   conduct described herein. Plaintiff and members of the Plaintiff Class have
12   suffered, and continue to suffer, injury in fact and monetary damages because of
13   Defendants’ actions.
14         100. The actions by Defendants as herein alleged amount to conduct which
15   is unlawful and a violation of law. As such, said conduct amounts to unfair
16   business practices in violation of California Business and Professions Code §
17   17200, et seq.
18         101. Defendants’ conduct as herein alleged has damaged Plaintiff and the
19   members of the Plaintiff Class by denying them wages due and payable, by failing
20   to provide proper meal and rest breaks, and by failing to pay all wages due in a
21   timely manner at the time of termination (for the Terminated Sub Class).
22   Defendants’ actions are thus substantially injurious to Plaintiff and the members of
23   the Plaintiff Class, causing them injury in fact and loss of money.
24         102. Because of such conduct, Defendants have unlawfully and unfairly
25   obtained monies due to the Plaintiff and the members of the plaintiff class.
26         103. All members of the Plaintiff Class can be identified by reference to
27   payroll and related records in the possession of the Defendants. The amount of
28   wages due Plaintiff and members of the Plaintiff Class can be readily determined
                                             -25-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 26 of 43 Page ID #:300



1    from Defendants’ records. The Class Members are entitled to restitution of monies
2    due and obtained by Defendants during the Class Period as a result of Defendants’
3    unlawful and unfair conduct.
4          104. During the Class Period, Defendants committed, and continues to
5    commit, acts of unfair competition as defined by § 17200, et seq., of the Business
6    and Professions Code, by and among other things, engaging in the acts and
7    practices described above.
8          105. Defendants’ course of conduct, acts, and practices in violation of the
9    California law as mentioned in each paragraph above constitutes a separate and
10   independent violation of § 17200, etc., of the Business and Professions Code.
11         106. The harm to Plaintiff and the members of the Plaintiff Class of being
12   wrongfully denied lawfully earned and unpaid wages outweighs the utility, if any,
13   of Defendants’ policies and practices and, therefore, Defendants’ actions described
14   herein constitute an unfair business practice or act within the meaning of Business
15   and Professions Code § 17200.
16         107. Defendants’ conduct described herein threatens an incipient violation
17   of California’s wage and hour laws, and/or violates the policy or spirit of such laws,
18   or otherwise significantly threatens or harms competition.
19         108. Defendants’ course of conduct described herein further violates
20   California Business and Professions Code § 17200 in that it is fraudulent, improper,
21   and unfair.
22         109. The unlawful, unfair, and fraudulent business practices and acts of
23   Defendants as described herein-above have injured Plaintiff and members of the
24   Plaintiff Class in that they were wrongfully denied the timely and full payment of
25   wages due to them.
26   ///
27   ///
28   ///
                                              -26-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 27 of 43 Page ID #:301



1                               SEVENTH CAUSE OF ACTION
2                     FAILURE TO PAY ALL WAGES AND OVERTIME
3                COMPENSATION IN VIOLATION OF THE FAIR LABOR
4                                        STANDARDS ACT
5                              (Against Defendants on behalf of Plaintiff
6                                  and Members of the FLSA Class)
7           110. Plaintiff re-allege and incorporate all preceding paragraphs as though
8    fully set forth herein.
9           111. The Fair Labor Standards Act, 29 U.S.C. §201, et. seq., states that an
10   employee must be compensated for all hours worked, including straight time
11   compensation and overtime compensation. (29 C.F.R. §778.223 and 29 C.F.R.
12   §778.315.) This Court has concurrent jurisdiction over claims involving the Fair
13   Labor Standards Act pursuant to 29 U.S.C. §216.
14          112. Plaintiff also brings this lawsuit as a collective action under the Fair
15   Standards Labor Act, 29 U.S.C. §201, et. seq. (the “FLSA”), on behalf of all
16   persons who were, are, or will be employed by Defendants in an non-exempt hourly
17   position during the period commencing three years prior to the filing of this
18   Complaint to and through a date of judgment, who performed work in excess of
19   forty (40) hours in one week and did not receive all compensation as required by
20   the FLSA for the hours worked. To the extent equitable, tolling operates to toll
21   claims by the against the collective employees against the Defendants, the
22   collective statute of limitations should be adjusted accordingly.
23          113. This Collective Action by similarly situated persons under 29 U.S.C.
24   216(b) is based upon the failure of the named Defendants to reimburse the named
25   Plaintiff and the FLSA Plaintiff Class for certain transportation expenses that the
26   named Plaintiff and the FLSA Plaintiff Class seek to represent paid when those
27   expenses were primarily for the benefit of the named Defendants.
28   ///
                                               -27-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 28 of 43 Page ID #:302



1          114. Questions of law and fact common to collective employees as a whole
2    include, but are not limited to the following:
3                 a.     Whether Defendants’ policies and practices failed to accurately
4                 record all hours worked by Plaintiff and other collective employees;
5                 b.     Whether Defendants failed to adequately compensate collective
6                 employees for expenses incurred for the direct benefit of Defendants
7                 as required by the FLSA;
8                 c.     Whether Defendants’ policies and practices were to write down
9                 the time worked by Plaintiff and collective employees;
10                d.     Whether Defendants failed to include all remuneration in
11                calculating the appropriate rates overtime and straight time;
12                e.     Whether Defendants should be should be enjoined from
13                continuing the practices which violate the FLSA; and
14                f.     Whether Defendants are liable to the collective employees.
15         115. The Cause of Action for the violations of the FLSA may be brought
16   and maintained as an “opt-in” collection action pursuant to Section 16(b) of FLSA,
17   29 U.S.C. 216(b), for all claims asserted by the representative Plaintiff because the
18   claims of Plaintiff are similar to the claims of collective employees.
19         116. Plaintiff and collective employees are similarly situated, have
20   substantially similar job requirements and pay provisions, and are subject
21   Defendants’ common and uniform policy and practice of failing to pay for all actual
22   time worked and wages earned, failed to accurately record all hours worked by
23   these employees in violation of the FLSA and the Regulations implementing the
24   Act as enacted by the Secretary of Labor, and for failing to include all remuneration
25   in calculating overtime rates and straight time rates of employees.
26         117. Defendants      are   engaged        in   communication,   business,   and
27   transmission throughout the United States and are, therefore, engaged in commerce
28   within the meaning of 29 U.S.C. §203(b).
                                              -28-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 29 of 43 Page ID #:303



1          118. 29 U.S.C. §225 provides a three-year statute of limitations applies to
2    willful violation of the FLSA. The conduct by Defendants which violated the
3    FLSA was willful.
4          119. Plaintiff and collective employees regularly worked in excess of forty
5    (40) hours in a workweek. Pursuant to the Fair Labor Standards Act, 29 U.S.C.
6    §201, et. seq., Plaintiff and the collective employees are entitled to compensation
7    for all hours actually worked, and are also entitled to wages at a rate not less than
8    one and one-half times their regular rate of pay for all hours worked in excess of
9    forty (40) hours in any workweek.
10         120. Plaintiff and collective employees were all paid to Defendants on an
11   hourly basis for the hours worked up to forty (40) in a workweek, but Plaintiff and
12   collective employees worked more than forty (40) hours per workweek, and were
13   not paid compensation for all hours worked, including overtime hours. Defendants
14   also failed to pay Plaintiff, and collective employees, compensation for the hours
15   they worked performing duties primarily for the benefit of the employer during
16   meal and rest periods.
17         121. For the purposes of the Fair Labor Standards Act, the employment
18   practices of Defendants were and are uniform throughout the United States in all
19   respects material to the claims asserted in this Complaint.
20         122. Defendants violated the Fair Labor Standards Act by failing to pay
21   hourly employees for all hours worked, including overtime hours, as alleged herein
22   above.
23         123. As a result of Defendants’ failure to pay overtime compensation for
24   hours worked, as required by the FLSA, Plaintiff and collective employees were
25   damaged in an amount to be proved at trial.
26         124. Plaintiff, therefore, demand that they and collective employees be paid
27   overtime compensation as required by the FLSA for every hour of overtime in any
28   workweek for which he was not compensated, compensation for miscalculation of
                                             -29-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 30 of 43 Page ID #:304



1    overtime and straight time, plus liquidated damages, interest and statutory costs as
2    provided by law.
3          125. As a result of the willful actions of the named Defendants in reckless
4    disregard of the rights of the named Plaintiff and the FLSA Plaintiff Class, Plaintiff
5    and the members of the FLSA Class have suffered damages.
6                                 EIGHTH CAUSE OF ACTION
7      VIOLATION OF CALIFORNIA LABOR CODE §§ 2698, et seq. (PAGA)
8                               (By Plaintiff Against All Defendants)
9          126. Plaintiff incorporates all preceding paragraphs as though fully set for
10   herein.
11         127. PAGA permits Plaintiff to recover civil penalties for the violation(s)
12   of the Labor Code sections enumerated in California Labor Code §2699.5.
13         128. PAGA provides as follows: “[n]otwithstanding any other provision of
14   law, a Plaintiff may as a matter of right amend an existing complaint to add a cause
15   of action arising under this part at any time within 60 days of the time periods
16   specified in this part.”
17         129. Defendant’s conduct, as alleged herein, violates numerous sections of
18   the California Labor Code including, but not limited to, the following:
19             a) Rounded employee time as a result of which Plaintiff and said
20             members of the plaintiff class were not paid all wages due to them,
21             including overtime wages;
22             b) Failed to pay Plaintiff and the other members of the plaintiff class
23             overtime pay for all overtime hours worked;
24             c) Failed to pay Plaintiff and the other members of the plaintiff class all
25             wages owed at termination;
26             d) Failed to pay Plaintiff and the other members of the plaintiff class all
27             paid time off (“PTO”) owed upon termination; and,
28
                                               -30-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 31 of 43 Page ID #:305



1             e) Failed to maintain accurate wage statements for Plaintiff and the other
2             members of the plaintiff class pursuant to California Labor Code §226(a).
3          130. California Labor Code § 1198 makes it illegal to employ an employee
4    under conditions of labor that are prohibited by the applicable wage order.
5    California Labor Code section 1198 requires that “. . . the standard conditions of
6    labor fixed by the commission shall be the . . . standard conditions of labor for
7    employees. The employment of any employee . . . under conditions of labor
8    prohibited by the order is unlawful.”
9          131. California Labor Code §226(a) sets forth reporting requirements for
10   employers when they pay wages, as follows:
11         "Every employer shall . . . at the time of each payment of wages,
12         furnish his or her employees . . . an itemized statement in writing
13         showing (1) gross wages earned; (2) total hours worked by the
14         employee . . ."
15   Section (e) provides:
16         "An employee suffering injury as a result of a knowing and intentional
17         failure by an employer to comply with subdivision (a) shall be entitled
18         to recover the greater of all actual damages or fifty dollars ($50) for
19         the initial pay period in which a violation occurs and one hundred
20         dollars ($100) per employee for each violation in a subsequent pay
21         period, not exceeding an aggregate penalty of four thousand dollars
22         ($4000), and shall be entitled to an award of costs and reasonable
23         attorneys’ fees."
24         132. California Labor Code § 1174 provides that “[e]very person
25   employing labor in this state shall … [k]eep a record showing the names and
26   addresses of all employees employed and the ages of all minors” and “[keep, at a
27   central location in the state or at the plants or establishments at which employees
28   are employed, payroll records showing the hours worked daily by and the wages
                                             -31-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 32 of 43 Page ID #:306



1    paid to, and the number of piece-rate units earned by and any applicable piece rate
2    paid to, employees employed at the respective plants or establishments…”
3          133. California Labor Code § 558(a) provides “[a]ny employer or other
4    person acting on behalf of an employer who violates, or causes to be violated, a
5    section of this chapter or any provision regulating hours and days of work in any
6    order of the Industrial Welfare Commission shall be subject to a civil penalty as
7    follows: (1) For any initial violation, fifty dollars ($50) for each underpaid
8    employee for each pay period for which the employee was underpaid in addition to
9    an amount sufficient to recover underpaid wages. (2) For each subsequent
10   violation, one hundred dollars ($100) for each underpaid employee for each pay
11   period for which the employee was underpaid in addition to an amount sufficient
12   to recover underpaid wages. (3) Wages recovered pursuant to this section shall be
13   paid to the affected employee.” California Labor Code section 558(c) provides
14   “[t]he civil penalties provided for in this section are in addition to any other civil
15   or criminal penalty provided by law.”
16         134. Defendant, at all times relevant to this complaint, was employers or
17   persons acting on behalf of an employer(s) who violated Plaintiff and other
18   aggrieved employees’ rights by violating various sections of the California Labor
19   Code as set forth above.
20         135. As set forth above, Defendant has violated numerous provisions of
21   both the California Labor Code sections regulating hours and days of work as well
22   as the applicable order of the IWC. Accordingly, Plaintiff seeks the remedies set
23   forth in California Labor Code § 558 for himself, the State of California, and all
24   other aggrieved employees.
25         136. Pursuant to PAGA, and in particular California Labor Code §§
26   2699(a), 2699.3, 2699.5 and 558, Plaintiff, acting in the public interest as a private
27   attorney general, seeks assessment and collection of unpaid wages and civil
28   penalties for Plaintiff, all other aggrieved employees, and the State of California
                                              -32-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 33 of 43 Page ID #:307



1    against Defendants, in addition to other remedies, for violations of California Labor
2    Code §§ sections 200, 201-203, 226(a), 227.3, 500, 510, 1194, 1197, 1198.
3          137. California Labor Code § 1198 makes it illegal to employ an employee
4    under conditions of labor that are prohibited by the applicable wage order.
5    California Labor Code § 1198 requires that “. . . the standard conditions of labor
6    fixed by the commission shall be the . . . standard conditions of labor for employees.
7    The employment of any employee . . . under conditions of labor prohibited by the
8    order is unlawful.”
9          138. During the relevant time period, Defendant failed to pay Plaintiff and
10   the aggrieved employees all wages due to them including, but not limited to,
11   overtime wages, all wages due, and meal and rest period premium wages, within
12   any time period specified by California Labor Code § 204. During the relevant
13   time period, Defendant failed to pay Plaintiff and other aggrieved employees all
14   wages due to them including, but not limited to, overtime wages, minimum wages,
15   meal and rest period premium wages, within any time period specified by
16   California Labor Code § 204.
17         139. Plaintiff has complied with the procedures for bringing suit specified
18   in California Labor Code § 2699.3 and SB 836. By letter dated May 31, 2018,
19   Plaintiff, on behalf of himself and the other aggrieved employees, gave written
20   notice by electronic submission to the Labor and Workforce Development Agency
21   (“LWDA”) and certified mail to Defendant of the specific provisions of the
22   California Labor Code alleged to have been violated, including the facts and
23   theories to support the alleged violations.
24   ///
25   ///
26   ///
27   ///
28   ///
                                              -33-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 34 of 43 Page ID #:308



1                            EIGHTH CAUSE OF ACTION
2                   MISSED MEAL PERIODS IN VIOLATION OF
3                   CALIFORNIA LABOR CODE §§ 200, 226.7, 512
4       (By Plaintiff and the Members of the Plaintiff Class Against Defendant)
5           140. Plaintiff hereby re-alleges, and incorporates by reference as though set
6    fully forth herein, the allegations contained above.
7           141. For at least the four (4) years preceding the filing of this action,
8    Defendant failed to provide meal breaks and second meal breaks as required by
9    law.
10          142. There is no evidence that Plaintiff or members of the putative class
11   signed a waiver for a second meal break.
12          143. Plaintiff and members of the plaintiff class were routinely denied meal
13   breaks, second meal breaks or took late meal breaks and suffered an underpayment
14   of wages as a result.
15          144. California Labor Code § 226.7(a) provides that: “No employer shall
16   require any employee to work during any meal or rest period mandated by an
17   applicable order of the Industrial Welfare Commission.”
18          145. California Labor Code § 512 provides that: “An employer may not
19   employ an employee for a work period of more than five hours per day without
20   providing the employee with a meal period of not less than 30 minutes, except that
21   if the total work period per day of the employee is no more than six hours, the meal
22   period may be waived by mutual consent of both the employer and employee.”
23          146. Section 11(A) of Wage Order No. 4-2001 provides that: “Unless the
24   employee is relieved of all duty during a 30-minute meal period, the meal period
25   shall be considered an on duty meal period and counted as time worked. An “on
26   duty” meal period shall be permitted only when the nature of the work prevents an
27   employee from being relieved of all duty and when by written agreement between
28   the parties an on-the-job paid meal period is agreed to. The written agreement shall
                                             -34-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 35 of 43 Page ID #:309



1    state that the employee may, in writing, revoke the agreement at any time.”
2          147. California Labor Code § 226.7(a) provides that: “No employer shall
3    require any employee to work during any meal or rest period mandated by an
4    applicable order of the Industrial Welfare Commission.
5          148. Throughout the Class Period, Plaintiff and the members of the
6    Plaintiff Class consistently worked over five (5) hours per work period, and
7    therefore, were entitled to a meal period of not less than thirty (30) minutes prior
8    to exceeding five (5) hours of employment.
9          149. Throughout the Class Period, Plaintiff and members of the Plaintiff
10   Class did not waive their meal periods, by mutual consent with Defendant or
11   otherwise.
12         150. Defendant failed to comply with the required meal periods established
13   by California Labor Code § 226.7, California Labor Code § 512, and the applicable
14   Wage Order.
15         151. Defendant failed to compensate Plaintiff and members of the Plaintiff
16   Class with premium wages when meal periods were missed.
17         152. Pursuant to Sections 11 and 12 of Wage Order No. 4-2001, and
18   California Labor Code § 226.7(b) (which requires, in the event that “an employer
19   fails to provide an employee a meal or rest period in accordance with an applicable
20   order of the industrial Welfare Commission, the employer shall the employee one
21   additional hour of pay at the employee’s regular rate of compensation for each work
22   day that the meal or rest period is not provided”), the members of the Class are
23   entitled to damages in an amount equal to one (1) hour of wages per missed meal
24   period, in a sum to be proven at trial.
25         153. At all times relevant to this Complaint, Defendant failed, and has
26   continued to fail, to timely provide Plaintiff and the members of the Plaintiff Class
27   with meal periods.
28
                                               -35-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 36 of 43 Page ID #:310



1          154. Thus, throughout the Class Period, Defendant regularly:
2                    a. Failed to provide timely, 30-minute uninterrupted meal periods
3                        during which Plaintiff and the members of the Plaintiff Class
4                        were relieved of all duty for each five (5) hours of work;
5                    b. Failed to pay Plaintiff and the members of the Plaintiff Class
6                        one (1) hour of pay at their regular rate of compensation for
7                        each workday that a meal period was not permitted.
8          155. Specifically, Plaintiff and Plaintiff Class members’ meal breaks were
9    routinely cut short, late, or entirely missed. Defendant did not provide second meal
10   breaks for shifts in excess of ten (10) hours.
11         156. As a direct and proximate result of the acts and/or omissions of
12   Defendant, Plaintiff and the members of the Plaintiff Class have been deprived of
13   meal period wages due in amounts to be determined at trial.
14         157.    Pursuant to California Labor Code §§ 226.7, 512, and applicable
15   wage order, as a result of Defendant’s failure to pay Plaintiff and the members of
16   the Plaintiff Class for all meal periods and rest periods, Plaintiff and members of
17   the Plaintiff Class are entitled to recover the unpaid meal period wages, plus
18   interest, fees and costs thereon.
19                             NINTH CAUSE OF ACTION
20                     MISSED REST BREAKS IN VIOLATION OF
21                    CALIFORNIA LABOR CODE §§ 200, 226.7, 512
22      (By Plaintiff and the Members of the Plaintiff Class Against Defendant)
23         158. Plaintiff hereby re-alleges, and incorporates by reference as though set
24   fully forth herein, the allegations contained above.
25         159. For at least the four (4) years preceding the filing of this action,
26   Defendant failed to provide meal and rest breaks as required by law.
27         160. Plaintiff and members of the plaintiff class were routinely denied rest
28   breaks.
                                              -36-
                  CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 37 of 43 Page ID #:311



1          161. California Labor Code § 226.7(a) provides that: “No employer shall
2    require any employee to work during any meal or rest period mandated by an
3    applicable order of the Industrial Welfare Commission.”
4          162. California Labor Code § 512 provides that: “An employer may not
5    employ an employee for a work period of more than five hours per day without
6    providing the employee with a meal period of not less than 30 minutes, except that
7    if the total work period per day of the employee is no more than six hours, the meal
8    period may be waived by mutual consent of both the employer and employee.”
9          163. Section 11(A) of Wage Order No. 4-2001 provides that: “Unless the
10   employee is relieved of all duty during a 30-minute meal period, the meal period
11   shall be considered an on duty meal period and counted as time worked. An “on
12   duty” meal period shall be permitted only when the nature of the work prevents an
13   employee from being relieved of all duty and when by written agreement between
14   the parties an on-the-job paid meal period is agreed to. The written agreement shall
15   state that the employee may, in writing, revoke the agreement at any time.”
16         164. California Labor Code § 226.7(a) provides that: “No employer shall
17   require any employee to work during any meal or rest period mandated by an
18   applicable order of the Industrial Welfare Commission.
19         165. Throughout the Class Period, Plaintiff and members of the Plaintiff
20   Class did not waive their rest periods, by mutual consent with Defendant or
21   otherwise.
22         166. Defendant failed to comply with the required meal periods established
23   by California Labor Code § 226.7, California Labor Code § 512, and the applicable
24   Wage Order.
25         167. Defendant failed to compensate Plaintiff and members of the Plaintiff
26   Class with premium wages when meal periods were missed.
27         168. Pursuant to Sections 11 and 12 of Wage Order No. 4-2001, and
28   California Labor Code § 226.7(b) (which requires, in the event that “an employer
                                             -37-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 38 of 43 Page ID #:312



1    fails to provide an employee a meal or rest period in accordance with an applicable
2    order of the industrial Welfare Commission, the employer shall the employee one
3    additional hour of pay at the employee’s regular rate of compensation for each work
4    day that the meal or rest period is not provided”), the members of the Class are
5    entitled to damages in an amount equal to one (1) hour of wages per missed meal
6    period, in a sum to be proven at trial.
7          169. At all times relevant to this Complaint, Defendant failed, and has
8    continued to fail, to timely provide Plaintiff and the members of the Plaintiff Class
9    with rest periods.
10         170. As a direct and proximate result of the acts and/or omissions of
11   Defendant, Plaintiff and the members of the Plaintiff Class have been deprived of
12   meal period wages due in amounts to be determined at trial.
13         171.    Pursuant to California Labor Code §§ 226.7, 512, and applicable
14   wage order, as a result of Defendant’s failure to pay Plaintiff and the members of
15   the Plaintiff Class for all meal periods and rest periods, Plaintiff and members of
16   the Plaintiff Class are entitled to recover the unpaid meal period wages, plus
17   interest, fees and costs thereon.
18                                 PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff, on behalf of himself, and on behalf of the members
20   of the Plaintiff Class and FLSA Class, prays for judgment against Defendants as
21   follows:
22         1.      For an order certifying the Plaintiff Class and FLSA Class;
23         2.      For nominal damages;
24         3.      That the Court issue an order certifying this action is a collective
25   action brought pursuant to the FLSA, 29 U.S.C. §216 (b);
26         4.      Designation of the Plaintiff as the collective class representative of the
27   FLSA Class;
28
                                               -38-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 39 of 43 Page ID #:313



1             5.    Certification of this class action on behalf of the proposed Plaintiff
2    Class;
3             6.    Designation of Plaintiff as the class representative of the Plaintiff
4    Class and FLSA Class;
5             7.    A temporary, preliminary, and permanent injunction requiring
6    Defendants to pay Plaintiff and members of the Plaintiff Class and FLSA Class
7    proper overtime wages, computed based upon the actual regular rate;
8             8.    A temporary, preliminary, and permanent injunction requiring
9    Defendants to refrain from committing unlawful and unfair business practices
10   proscribed by the California Business & Professions Code § 17200 et seq.;
11            9.    Equitable tolling of the applicable statute of limitations on claims of
12   Plaintiff and members of the classes;
13            10.   A declaratory judgment that Defendants have knowingly and
14   intentionally violated the following provisions of law and have willfully violated
15   the FLSA for purposes of calculating the applicable statute of limitations period:
16                  a.    the FLSA, 29 U.S.C. §207 (a), by failing to provide
17                  compensation at time and a half rates for work in excess of 40 hours
18                  per workweek;
19                  b.    California Labor Code §§ 510, 550-556, 1194 (a) and the
20                  applicable IWC Wage Order, by failing to pay all premium wages due
21                  for work in excess of 8 hours per workday, 12 hours per workday
22                  and/or 40 hours per workweek, and/or for work on the 7th day of a 7-
23                  day workweek;
24                  d.    California Labor Code § 226, by failing to provide the
25                  information required with each payment of wages;
26                  e.    California Labor Code §§ 201-203 and 227.3 by failing to pay
27                  all wages when due and by willfully failing to make timely payment
28                  of the full wages due to workers who quit or have been discharged;
                                               -39-
                    CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 40 of 43 Page ID #:314



1                  f.       California Business & Professions Code §§ 17200-08 by
2                  violating the provisions set forth herein above;
3                  g.       the FLSA, 29 U.S.C. §206, by failing to provide minimum
4                  wages;
5           11.    An award of unpaid overtime premiums plus liquidated damages and
6    interest pursuant to 29 U.S.C. §255 (a).
7           12.        An award of restitution or damages in the amount of unpaid overtime,
8    minimum wage compensation (plus liquidated damages pursuant to California
9    Labor Code §1194.2), including interest thereon, subject to proof at trial.
10          13.        An award of statutory penalties pursuant to California Labor Code §§
11   203, 1174.5, and 2698-99 and California Business & Professions Code §17206,
12   subject proof at trial.
13          14.        An award of waiting time penalties as to those class members who
14   quit or have been discharged, pursuant to California Labor Code §203, subject
15   proof at trial.
16          15.        An award of restitution of all amounts owed and unpaid overtime,
17   minimum wage compensation and interest thereon, in an amount to be proved at
18   trial, pursuant to California Business & Professions Code §17203.
19          16.        Disgorgement of profits and all other appropriate equitable relief
20   authorized by California Business & Professions Code § 17203.
21          17.        Prejudgment and post judgment interest on all sums awarded.
22          18.        Attorneys’ fees and litigation expenses in an amount the Court
23   determines to be reasonable, pursuant to 29 U.S.C. §216 (b), Labor Code §§ 226
24   (g), 1194 (a), 2699 (g) (1) and California Code of Civil Procedure §1021.5, and any
25   other such provision as may be applicable.
26          19.    For penalties as permitted by the California Labor Code, and the
27   regulations, standards and applicable wage orders promulgated thereunder,
28   specifically including, but not limited to, penalties permitted by California Labor
                                                -40-
                   CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 41 of 43 Page ID #:315



1    Code §§ 203, 226(a), 226.3, 226.7, 510, 512, 512(a), 1174, 1194.2, 1194.5, 1197
2    and 1198.
3          20.    Costs of suit.
4          21.    Such other and further relief as is equitable, just, and proper.
5
6    Dated: January 24, 2020                 BRADLEY/GROMBACHER, LLP
7                                            LAW OFFICES OF SAHAG MAJARIAN II

8                                            By: /s/Marcus J. Bradley
9                                                Marcus J. Bradley, Esq.
                                                 Kiley L. Grombacher, Esq.
10                                               Attorneys for Plaintiff
11
                                      JURY DEMAND
12
           Plaintiff demands a trial by jury on all issues so triable as a matter of right.
13
14
     Dated: January 24, 2020                 BRADLEY/GROMBACHER, LLP
15
                                             LAW OFFICES OF SAHAG MAJARIAN II
16
                                             By: /s/Marcus J. Bradley
17
                                                 Marcus J. Bradley, Esq.
18                                               Kiley L. Grombacher, Esq.
                                                 Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28
                                              -41-
                 CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 42 of 43 Page ID #:316
Case 5:18-cv-01574-GW-SP Document 28 Filed 01/24/20 Page 43 of 43 Page ID #:317



1                     GONZALEZ v. CARDINAL HEALTH, LLC
2                       UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT CASE NO.: EDCV 18-1574-GW(SPx)
3
4                                     Service List
5    Chad D. Bernard (SBN 194162)                    Attorney for the Defendants
6    John P. Nordlund (SBN 286153)
     JACKSON LEWIS P.C.
7    225 Broadway, Suite 2000
     San Diego, California 92101
8    Telephone: (619) 73-4900
     Facsimile: (619) 573-4901
9
     Chad.bernard@jacksonlewis.com
10   John.nordlund@jacksonlewis.com

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -43-
                 CLASS AND COLLECTIVE ACTION SECOND AMENDED COMPLAINT
